 Case 2:21-cv-02517-TLP-cgc Document 1 Filed 08/11/21 Page 1 of 10                       PageID 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE

 Herlinda Apantenco,                               )
                                                   )
                                                   )
                         Plaintiff,                )               21-2517
                                                         Case No. ___________________
            v.                                     )
                                                   )
 Nicholas J. Tansey, and The Tansey Law            )     COMPLAINT
 Firm, PLLC                                        )
                                                   )     Jury Trial Demanded
                                                   )
                                                   )
                         Defendants.               )



        Plaintiff, Herlinda Apantenco, by and through counsel, brings this action under the Fair

Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and alleges:

                                            SUMMARY

        1.       Defendants Nicholas J. Tansey (“Tansey”) and the Tansey Law Firm (“Tansey

Firm”) (together, “Defendants”) run a debt collection practice. They attempted to collect an

alleged debt from Plaintiff.

        2.       Plaintiff does not speak English, and the Defendants were aware of that at all

times relevant to this litigation.

        3.       Knowing that the Plaintiff did not speak English, the Defendant failed to take any

steps to ensure that a certified translator was available to assist him in speaking with her about

his case.

        4.       In April 2020, Tansey approached the Plaintiff and, despite knowing there was a

language barrier, tried to communicate with her about her case. Plaintiff is unsure of all that

Tansey said to her because she did not understand it, but knows he told her it was her




                                                  1
 Case 2:21-cv-02517-TLP-cgc Document 1 Filed 08/11/21 Page 2 of 10                        PageID 2




responsibility to prove to him that, as she alleged, she did not owe the debt because she had been

a victim of identity theft.

        5.      And Defendants have asserted that Plaintiff made meaningful concessions during

that conversation, and that those concessions make any defense of the underlying action

frivolous.

        6.      But extracting such concessions through a language barrier without meaningful

understanding — particularly when translation services are readily available without any cost —

is a deceptive and abusive collection practice. See, e.g., Ehrich v I.C. Sys., 681 F Supp 2d 265,

273 (EDNY 2010) (“protection is, nonetheless, needed here to prevent abusive debt collection

practices that specifically target non-English speaking consumers”).

        7.      Thus, Plaintiff is entitled to all the remedies available under the FDCPA.

                                  JURISDICTION AND VENUE

        8.      This Court has jurisdiction pursuant to 15 U.S.C. § 1692k(d) of the FDCPA, and

28 U.S.C. § 1331.

        9.      Declaratory relief is available pursuant to 28 U.S.C. §§ 2201 and § 2202.

        10.     Venue is proper in this district because Defendants conduct business in this

district, and the events giving rise to Plaintiff’s claims took place in this district.

                                               PARTIES

        11.     Plaintiff Herlinda Apantenco (“Plaintiff” or “Ms. Apantenco,” “she”/“her”) at all

relevant times been a resident of Shelby County, Tennessee.

        12.     Defendants attempted to collect an alleged delinquent consumer debt from

Plaintiff.




                                                    2
 Case 2:21-cv-02517-TLP-cgc Document 1 Filed 08/11/21 Page 3 of 10                      PageID 3




       13.     Plaintiff is thus a consumer as that term is defined in 15 U.S.C. § 1692a(3) of the

FDCPA.

       14.     Defendant Tansey Firm is a Tennessee-based law firm with its principal place of

business located at 4711 Poplar Avenue, Suite 204 Memphis, TN 38117. Upon information and

belief, its principal and whole owner is Defendant Tansey.

       15.     The Tansey Firm does business in the State of Tennessee in that it seeks to collect

debts from consumers in the State of Tennessee, including in this district.

       16.     Upon information and belief, the Tansey Firm is engaged in high-volume debt

collection and collects or attempts to collect upon hundreds, if not thousands of consumer debts

every year.

       17.     The Tansey Firm acts as a debt collector as defined by § 1692a(6) of the FDCPA

because it uses the instrumentalities of interstate commerce including the telephone and/or the

mails in its business, the principal purpose of which is the collection of alleged consumer debts.

       18.     The Tansey Firm also acts as a debt collector as defined by § 1692a(6) of the

FDCPA as it regularly attempts to collect, directly or indirectly, debts owed or due or asserted to

be owed or due another.

       19.     Tansey is an attorney licensed in the state of Tennessee.

       20.     Tansey has final, supervisory authority over the Tansey Firm’s collections

practice.

       21.     Tansey acts as a debt collector as defined by § 1692a(6) of the FDCPA because

he uses the instrumentalities of interstate commerce including the mails in his business, the

principal purpose of which is the collection of defaulted consumer debts.




                                                 3
 Case 2:21-cv-02517-TLP-cgc Document 1 Filed 08/11/21 Page 4 of 10                        PageID 4




       22.       Tansey also acts as a debt collector as defined by § 1692a(6) of the FDCPA as he

regularly attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or

due another.

       23.       Tansey, acting personally and on behalf of the Tansey Firm, attempted to collect

alleged debts from Plaintiff.

       24.       Upon information and belief, both Tansey and the Tansey Firm’s principal

business endeavor is the collection of debts, and they both regularly attempt to collect debts

alleged to be due to another person or entity.

                                                 FACTS

       25.       According to Defendants, Plaintiff incurred two debts by cashing “checks” by

mail, sent by a company called “Republic Finance.”

       26.       In fact, the “checks” sent — despite posing as checks — is an ultra-high interest

loan, with extortionate terms. See generally, Steven Nicasto, “Banks and lenders are sending

out pre-approved checks in the mail that seem like free cash, but there's a huge catch,” BUS.

INSIDER (Dec. 14, 2018).

       27.       These loans are often called “live checks.” The United States Senate has

introduced several bills in the past few years aimed at barring this deceptive practice, though

none has passed yet.

       28.       Live checks are sent out to consumers like Plaintiff, with the intention that they

cash them without thinking about it — because they believe what appears to be a check is, in

fact, a check.

       29.       Plaintiff, however, did not receive the checks Defendants allege she cashed.




                                                   4
    Case 2:21-cv-02517-TLP-cgc Document 1 Filed 08/11/21 Page 5 of 10                         PageID 5




         30.    At the time the checks were sent, Plaintiff was in an abusive romantic

relationship.

         31.    At that time, Plaintiff’s then-husband, Jorge Apantenco Sanchez, was in a practice

of intercepting and filtering all of Plaintiff’s mail.

         32.    Mr. Sanchez intercepted and “cashed”1 the live checks sent to Plaintiff by

Republic Finance.

         33.    Plaintiff was not aware that her then-husband “accepted” the terms of the live

check.

         34.    Mr. Sanchez stole money from Plaintiff, as well as her identity.

         35.    That theft included Plaintiff’s stimulus check, which theft the Plaintiff reported to

the IRS.

         36.    Plaintiff did not receive any money from Republic Finance.

         37.    Upon information and belief, Mr. Sanchez falsely signed Plaintiff’s name to the

live checks.

         38.    Defendants filed suit on behalf of Republic Finance, seeking to collect on the

debts they alleged arose from the live checks, also alleging Plaintiff had cashed the live checks.

         39.    That case is styled Arco Collection Services LLC v. Herlinda Apantenco, Shelby

County General Sessions Civil Court No. 2027637.

         40.    Upon information and belief, the complaint in Arco was wholly drafted by

Tansey, acting as an attorney for the Tansey Firm.

         41.    The alleged debts arose from Republic Finance’s live check loan practice, and are

thus both “debt[s]” as that term is defined by § 1692a(5) of the FDCPA.


1
  Under the terms of the live checks, “cashing” the checks is deemed to be acceptance of the loan terms,
triggering extremely high interest payments.


                                                    5
 Case 2:21-cv-02517-TLP-cgc Document 1 Filed 08/11/21 Page 6 of 10                        PageID 6




        42.     Before the Plaintiff obtained representation from her current attorney, she

appeared multiple times in the Shelby County General Sessions Civil Court, sometimes with a

person who spoke English and Spanish to assist her. In April 2020, Plaintiff appeared alone,

without a person to act as a translator.

        43.     In Tennessee, any attorney may consult the publicly available list of court

certified interpreters to obtain the attendance of an expert interpreter trained in interpreting court

and legal proceedings and arrange for their attendance at any court date, for which the interpreter

will be compensated by the Administrative Office of the Courts. That list and instructions are

maintained only in English and in no other language.

        44.     Despite knowing that the April court date would be attended by a person from

whom he was attempting to collect a debt who did not speak English, Defendant Tansey did not

obtain an interpreter to assist at court that day.

        45.     In addition, in Shelby County, the General Sessions Civil Court, which meets at

140 Adams Avenue in Memphis, is approximately one city block away from the General

Sessions Criminal Court, located in the court and jail complex at 201 Poplar Avenue.

        46.     At least one Spanish interpreter is always available at 201 Poplar during the hours

of court, and the Spanish interpreters often travel the short distance between 201 Poplar and 140

Adams to translate in the courts at the two locations.

        47.     Tansey did not go to 201 Poplar and inquire about the availability of a Spanish

interpreter before communicating with Plaintiff.

        48.     Plaintiff speaks only limited English.

        49.     Tansey knew Plaintiff spoke only limited English when he initiated a

conversation with her.




                                                     6
 Case 2:21-cv-02517-TLP-cgc Document 1 Filed 08/11/21 Page 7 of 10                       PageID 7




       50.     Tansey approached the Plaintiff. She did not understand the majority of what he

said to her in English, except that he berated her for not “doing her job” to prove that she did not

owe the debt. Tansey had encountered the Plaintiff on previous occasions related to this case and

knew that she required a translator to understand English.

       51.     Defendants’ actions have caused Plaintiff harm.

       52.     Being berated by the Defendant has made Plaintiff nervous and caused her

emotional distress.

       53.     And the prospect of continuing to have to fight in court — and at a trial — to

unwind the severe damage her ex-husband worked in her life has itself caused Plaintiff serious

emotional distress, anxiety, and pain.

       54.     Plaintiff’s counsel has had to — and will continue to need to — incur additional

time to address the issues

       55.     Counsel will need to brief the admissibility of — and Plaintiff will be subjected to

cross-examination about — the conversation Defendants had with her, outside the presence of

her counsel.

       56.     Plaintiff will have to pay for gas, transportation, and other incidental expenses in

various hearings related to the supposed admission.

       57.     Plaintiff’s counsel has already spent time on research related to the admissibility

of Tansey’s testimony about that admission, as well as about whether there are attorney-witness

issues, among other things.

       58.     Mr. Tansey’s belief that Plaintiff made an admission is also, upon information and

belief, the sole thing keeping the Arco matter in litigation. That is, upon information and belief,

if Defendants had not improperly obtained what they believe to be an admission of the debt, in




                                                 7
 Case 2:21-cv-02517-TLP-cgc Document 1 Filed 08/11/21 Page 8 of 10                        PageID 8




the face of the history of prior identical forgery by Mr. Sanchez, they would not have any basis

to continue the Arco matter.

       59.     Thus, upon information and belief, at a minimum, Defendants’ settlement position

in Arco would be substantially weaker without the supposed admission — and in turn, that

position would mean the Arco matter would be much less likely to continue.

       60.     On further information and belief, for the same reasons, Defendants’ violation of

the FDCPA is causally connected to Plaintiff’s need to continue litigating the Arco case.

       61.     And since Plaintiff does not owe the debt alleged in the Arco case, she will litigate

that case — meaning all of the harm alleged above is that is not yet accrued is at a minimum

certainly impending.



                                               COUNT I

                                  FDCPA—ALL DEFENDANTS

       62.     Plaintiff re-alleges the above paragraphs as if set forth fully in this count.

       63.     The FDCPA gives rise to liability for even a “single act.” Gamby v. Equifax Info.

Servs. LLC, 462 F. App'x 552, 556 (6th Cir. 2012).

       64.     And as the Supreme Court has held, the FDPCA “does apply to lawyers engaged

in litigation.” Heintz v Jenkins, 514 US 291, 294 (1995).

       65.     Defendants spoke to a party they knew to speak very limited English in English,

rather than in Spanish through a translator.

       66.     Courts have found that “target[ing]” “Spanish-speaking consumers” with

communications in English is a deceptive practice barred by 15 U.S.C. § 1692e. Ehrich v I.C.

Sys., 681 F Supp 2d 265, 273 (EDNY 2010). See also, Dykes v Portfolio Recovery Assoc., LLC,




                                                  8
    Case 2:21-cv-02517-TLP-cgc Document 1 Filed 08/11/21 Page 9 of 10                     PageID 9




111 F Supp 3d 739, 743-744 (ED Va 2015) (same, for Spanish communications targeting

English-speaking consumers).

          67.     Thus, Defendants have violated the FDCPA.

          68.     Upon information and belief, Defendants have no procedures or practices

designed to prevent such violations.

          69.     As a result of the Defendants’ violations of the FDCPA, Plaintiff is entitled to an

award of statutory damages, costs, and reasonable attorney fees.




                                       REQUEST FOR RELIEF

          WHEREFORE, Plaintiff requests that judgment be entered in her favor and against

Defendants, for the Count alleged above for:

      A. All statutory and actual damages available under 15 U.S.C. § 1692k(a)(2);
      B. Costs and reasonable attorney fees pursuant to 15 U.S.C. § 1692k(a)(3);
      C. Such other or further relief as the Court deems proper.


Dated: August 11, 2021.

                                                Respectfully Submitted,
                                                         /s/
                                                _____________________
                                                J. Remy Green2
                                                COHEN&GREEN P.L.L.C.
                                                1639 Centre Street, Suite 216
                                                Ridgewood, NY 11385
                                                (929) 888.9480 (telephone)
                                                (929) 888.9457 (facsimile)
                                                remy@femmelaw.com

                                                /s/ Sally M. Joyner
                                                Sally M. Joyner
                                                Mid-South Immigration Advocates
                                                PO Box 11185
2
    Application for admission forthcoming.


                                                   9
Case 2:21-cv-02517-TLP-cgc Document 1 Filed 08/11/21 Page 10 of 10   PageID 10




                                   Memphis, TN 38111
                                   Tel. (901) 244-4367
                                   Fax (901) 545-5680
                                   joyner@miamemphis.org




                                     10
